Opinion by
Cline, J.
At the trial the customs broker testified that the plaintiff had furnished all the documents from which to prepare entries and the information on which the brokers based their values was the best they had at the time; that it developed later from an investigation by customs agents that the sellers had been selling similar merchandise in Mexico at a price higher than the price charged to various customers in the United States; that a request for information was submitted to the appraiser and same was returned with the notation “Foreign Investigation Pending”; that he nevertheless entered at the invoice values, expecting to amend, but that he did not have an opportunity to do so. From the entire record it was held that the petitioner, in making entry in this case, acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.